TYSON, Judge.
Willie Lee White filed a Petition for Writ of Error Coram Nobis in the Morgan Circuit Court. The State filed a motion for summary judgment pursuant to Rule 60(b) of the Alabama Rules of Civil Procedure and the trial judge, after allowing the petitioner to respond, granted the State’s motion. The petitioner now appeals the action of the trial court.
The petitioner has failed to file a brief, and, therefore, we are not required to review this appeal, since there are no issues raised before us. Rule 45B, A.R.A.P.
However, in his petition, the petitioner is basically challenging the legitimacy of his guilty plea.
I
The petitioner was indicted for capital murder. He pled guilty to the offense of murder and was sentenced to life imprisonment without parole pursuant to the habitual offender act. Included in the record is the petitioner’s “Ireland form”, 47 Ala.App. 65, 250 So.2d 602 (1972) and a transcript of the proceeding at which the petitioner pled guilty. It is clear from a review of this record that the petitioner pled guilty knowingly, intelligently and voluntarily, without coercion from anyone, and without any inducements whatever, in order to avoid the possibility of receiving a death sentence.
The allegations contained in the Petition for Writ of Error Coram Nobis are merit-less and, therefore, the trial judge did not err by granting the State’s motion for summary judgment.
For the reasons shown, this cause is due to be and is hereby affirmed. Stephens v. State, 420 So.2d 826 (Ala.Crim.App.1982).
AFFIRMED.
All the Judges concur.